DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed October 4, 2022 has been entered.  Claims 1-3, 6-8, 11-16, 20 have been amended.  Claims 18, 22-25 have been canceled.  Currently, claims 1-17, 19-21 are pending for examination.

Response to Arguments
Applicant's arguments filed October 4, 2022 have been fully considered but they are not persuasive. Applicant argues the prior art does not disclose the invention currently recited in claims 1-17, 19-21, specifically amended claim 1.  Applicant argues Allen et al. (US Pat 6,768,629) does not disclose the amended “a conductive electrical shielding member positioned on the outer surface of the insulator between the first and second feedthrough pins, wherein the conductive electrical shielding member is configured to provide a grounding barrier between the first and second feedthrough pins and is insulated from the first and second feedthrough pins”.  
Applicant argues on pages 9-10 that the conductive electrical shielding member of claim 1 “provide[s] a ground barrier between the first and second feedthrough pins”, and argues Allen et al. provides no such functional difference.  The broadest reasonable interpretation of this limitation in claim 1 is that the implantable medical device comprises a grounding barrier, and it is providing a grounding barrier that physically located between the first and second feedthrough pins.  Allen et al. discloses the electrical shielding member 52B is resides in channel cutout 32 and provides a direct, low resistance electrical path from the ground pin 30 (col. 3, lines 45-49).  Figure 1 discloses this ground pin 30 (and therefore corresponding electrical shielding member 52B is physically located between a first feedthrough pin 28 and a second feedthrough pin 28.  
Applicant also argues on page 10 that the conductive electrical shielding member of claim 1 is “positioned on the outer surface of the insulator between the first and second feedthrough pins” and it “is insulated from the first and second feedthrough pins at the outer surface of the insulator” and reproduces figures from the application where an electrical shielding member and insulating spacers are emphasized by their shape and structural relationship.  However, it is noted that the features upon which applicant relies (i.e., specific shape, structural relationship of electrical shielding member and insulating spacers) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Allen et al. discloses the electrical shielding member 52B is conductive (“braze structures” col. 3, line 41), positioned on the outer surface 20 of the insulator 16 (figs. 2-3) and between the first and second feedthrough pins 28 (fig. 1), the conductive electrical shielding member being insulated from the first and second feedthrough pins at the outer surface of the insulator, given the structure of the insulator 16 with the channel cutout 32 with the substantially U-shaped sidewall 34 (col. 3, lines 11-17).   
Applicant’s arguments, see page 12, filed October 4, 2022, with respect to the 35 U.S.C. 103 rejection in view of Stevenson et al. (WO 2004/105572 A2) have been fully considered and are persuasive.  The 35 U.S.C. 103 rejection of claims 1, 9-10 has been withdrawn. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-8 and 10 is/are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as being anticipated by Allen et al. (US Pat 6,768,629).
Regarding claims 1, 10, Allen et al. discloses an implantable medical device comprising: a hermetically-sealed biocompatible housing configured to be implanted in a recipient (col. 1, lines 33-35), an insulator 16 extending through the housing, wherein the insulator comprises an outer surface that is external to the housing (fig. 3); a first feedthrough pin 28 extending through the insulator and configured to carry first signals between a first functional component external to the housing and electronics within the housing; a second feedthrough pin 28 extending through the insulator configured to carry second signals between a second functional component external to the housing and the electronics within the housing (col. 6, lines 32-42); and a conductive (“braze structures” col. 3, line 41) electrical shielding member 52B positioned on the outer surface of the insulator (fig. 3) between the first and second feedthrough pins (fig. 1), wherein the conductive electrical shielding member is configured to provide a grounding barrier between the first and second feedthrough pins (fig. 3) and is insulated from the first and second feedthrough pins (“the channel cutout 32 with the substantially U-shaped sidewall 34” col. 3, lines 11-17).
Regarding claims 3-8, Allen et al. discloses the conductive electrical shielding member 52b comprises a conductive element disposed at the outer surface of the insulator 16 surrounding at least the second feedthrough pin 30a (fig. 3), and comprises a low impedance connection between the conductive electrical shielding member and a ground element 12 of the implantable medical device (col. 3, lines 43-49).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US Pat 6,768,629).
Regarding claim 9, Allen et al. discloses an implantable medical device comprising: a hermetically-sealed biocompatible housing configured to be implanted in a recipient (col. 1, lines 33-35), an insulator 16 extending through the housing, wherein the insulator comprises an outer surface that is external to the housing (fig. 3); a first feedthrough pin 30a extending through the insulator and configured to carry first signals between a first functional component external to the housing and electronics within the housing (col. 6, lines 32-42); a second feedthrough pin 28 extending through the insulator configured to carry second signals between a second functional component external to the housing and the electronics within the housing; and an electrical shielding member 52B positioned on the outer surface of the insulator (fig. 3), wherein the electrical shielding member is configured to provide a grounding barrier between the first and second feedthrough pins (fig. 3).  Allen et al. does not expressly disclose the second functional component is an implantable sound sensor.  Allen et al. however does teach that these feedthrough terminal designs are for cochlear implants (col. 5, line 35), an implantable sound sensor being a known component in order to operate cochlear implants, the microphone sensing sound signals for conversion into electrical signals within the electronics of the housing for electrical stimulation delivered to the patient.  It would therefore have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the second feedthrough pin would be capable of carrying second signals between an implantable sound sensor external to the housing and the electronics within the housing as an implantable sound sensor is integral to cochlear implants.

Claim(s) 2, 11-17 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allen et al. (US Pat 6,768,629) in view of Tourrel et al. (US PG Pub 2015/0088226).
Regarding claim 2, Allen et al. does not expressly disclose a biocompatible elastomer layer encapsulating the housing, the feedthrough pin, the second feedthrough pin, and the conductive electrical shielding member.  Tourrel et al. teaches it is known in the art to encapsulate an implantable medical device with an elastomer layer such as silicone, such that the housing, voids, leads and pins of each feedthrough are completely embedded and protected both against shock and tissue fluids of the body ([0070]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Allen et al. to encapsulate the housing, feedthrough pins, feedthrough terminal and recesses as taught by Tourrel et al. in order to protect the components against shock and tissue fluids of the body ([0070]).
Regarding claim 11-15, Allen et al. discloses a method, comprising: providing a housing that includes an aperture extending through the housing (col. 1, lines 33-35; fig. 1), positioning an insulator 16 in the aperture of the housing, wherein the insulator comprises a plurality of feedthrough pins 28, 30a extending through the insulator (fig. 3), and wherein the plurality of feedthrough pins include a first feedthrough pin 28, a second feedthrough pin 28, and at least one ground pin 30a; hermetically joining the insulator to the housing 52a; forming a conductive (“braze structures” col. 3, line 41) electrical shielding member 52B at an outer surface of the insulator that is external to the housing at a location between the first and second feedthrough pins (fig. 1); insulating the conductive electrical shielding member from the first and second feedthrough pins (“the channel cutout 32 with the substantially U-shaped sidewall 34” col. 3, lines 11-17).  Allen et al. does not expressly disclose a biocompatible elastomer layer encapsulating the housing, the feedthrough pin, the second feedthrough pin, and the conductive electrical shielding member.  Tourrel et al. teaches it is known in the art to encapsulate an implantable medical device with an elastomer layer such as silicone, such that the housing, voids, leads and pins of each feedthrough are completely embedded and protected both against shock and tissue fluids of the body ([0070]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Allen et al. to encapsulate the housing, feedthrough pins, feedthrough terminal and recesses as taught by Tourrel et al. in order to protect the components against shock and tissue fluids of the body ([0070]).
Regarding claims 16-17, 19-21, Allen et al. discloses an implantable medical device comprising: a hermetically-sealed biocompatible housing configured to be implanted in a recipient (col. 1, lines 33-35), an insulator 16 extending through the housing, wherein the insulator comprises an outer surface that is external to the housing (fig. 3); a plurality of feedthrough pins extending through the insulator, wherein the plurality of feedthrough pins include a first feedthrough pin 28, a second feedthrough pin 28, and at least one ground feedthrough pin 30a; a conductive element 52B disposed at the outer surface of the insulator surrounding at least the second feedthrough pin and electrically connected to the at least one ground feedthrough pin (fig. 3).  Allen et al. does not expressly disclose a biocompatible elastomer layer encapsulating the housing, the feedthrough pin, the second feedthrough pin, and the electrical shielding member.  Tourrel et al. teaches it is known in the art to encapsulate an implantable medical device with an elastomer layer such as silicone, such that the housing, voids, leads and pins of each feedthrough are completely embedded and protected both against shock and tissue fluids of the body ([0070]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Allen et al. to encapsulate the housing, feedthrough pins, feedthrough terminal and recesses as taught by Tourrel et al. in order to protect the components against shock and tissue fluids of the body ([0070]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S LEE whose telephone number is (571)270-1480. The examiner can normally be reached M-F 8-7pm, flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ERICA S LEE/Primary Examiner, Art Unit 3792